 



Exhibit 10.2
SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS
     This Separation Agreement and Release of All Claims, dated as of
November 21, 2006, is entered into between AMB Property Corporation, its
affiliates and subsidiaries (collectively, “Company”) and Michael A. Coke
(“Executive”). The purpose of this Agreement is to arrange a termination of
Executive’s employment with Company on a basis that is satisfactory both to
Company and to Executive. For purposes of this Agreement, the term “Termination
Date” shall mean the earlier of (i) July 20, 2007 or (ii) a date, which will be
mutually agreed by Company and Executive, upon which Executive’s
responsibilities have been transitioned effectively to his successor.
     1.     Company and Executive agree that Executive will continue as a
full-time employee through the later of (i) May 1, 2007 or (ii) the date upon
which Executive’s successor is appointed (the “Part-Time Date”); provided,
however, that such date shall be no later than July 20, 2007. During the period
beginning on the date of this Agreement and ending on the Part-Time Date,
Executive shall remain the Chief Financial Officer and an Executive Vice
President of Company and Executive shall continue to provide those services and
perform those duties that he did immediately prior to the date of this Agreement
and that are consistent with his current position.
     Effective as of the Part-Time Date, Executive will resign his positions as
the Chief Financial Officer and an Executive Vice President of AMB Property
Corporation and as an officer and/or director of any affiliates or subsidiaries
thereof. The resignation by Executive of his officer title and responsibilities
shall not affect any benefits or entitlements due Executive under this
Agreement. During the period beginning on the Part-Time Date and ending on the
Termination Date, Executive shall remain an employee of Company but he shall
provide only those services requested from time to time by his successor and by
the Chairman and CEO of

1



--------------------------------------------------------------------------------



 



AMB Property Corporation. Effective as of the Termination Date, Executive’s
employment with the Company will end as a result of his resignation from
Company. The resignation by Executive of his employment shall not affect any
benefits or entitlements due Executive under this Agreement.
     2.     During the period beginning on the date of this Agreement and ending
on the Part-Time Date, Executive will be paid his current rate of pay as if he
were a full-time employee for the entire period. During the period beginning on
the Part-Time Date and ending on the Termination Date, Executive will be paid
his current rate of pay prorated based upon actual hours worked. On the
Termination Date, the Company will pay Executive all accrued and unpaid salary,
and all accrued and unused vacation earned through the Termination Date, subject
to standard payroll deductions and withholdings. Executive is entitled to these
payments regardless of whether or not he signs this Agreement.
     3.     Both Executive and Company are entering into this Agreement as a way
of concluding the employment relationship between them and of settling
voluntarily any dispute or potential dispute that Executive has or might have
with Company as of the date this Agreement is signed.
     4.     In return for Executive agreeing to this Agreement, Company agrees
to provide Executive the following, subject to paragraph 11 of this Agreement.
            (a)     Salary. Subject to paragraph 2 of this Agreement, Company
will continue to pay Executive’s base salary through the Termination Date.
            (b)     2006 Bonus. Company will pay to Executive in cash, less all
applicable deductions, his 2006 bonus in accordance with Company’s current
compensation policies. Company will pay Executive this bonus at the same time
Company pays other employees their bonuses with respect to 2006 performance.

2



--------------------------------------------------------------------------------



 



            (c)     2007 Long Term Incentive Award. Company will pay to
Executive his 2007 long term incentive award in cash, less all applicable
deductions, in accordance with Company’s current compensation policies. Company
will pay Executive this long term incentive award at the same time Company pays
other employees their bonuses with respect to 2006 performance.
            (d)     2007 Bonus and 2008 Long Term Incentive Award. Company will
pay to Executive in cash, less all applicable deductions, a prorated target 2007
bonus and a prorated target 2008 long term incentive award, based on full-time
employment for the period beginning on January 1, 2007 and ending on the
Part-Time Date and based on the actual number of hours worked for the period
beginning on the Part-Time Date and ending on the Termination Date, but
otherwise in accordance with Company’s current compensation policies. Company
will pay Executive this bonus and long-term incentive grant in a lump sum on the
Termination Date.
            (e)     Benefits. Executive is entitled to continued health coverage
under COBRA continuation coverage. Executive is responsible for the premiums for
any elected COBRA coverage beginning the Termination Date. Company will pay
Executive’s cost of that coverage through the Termination Date. Executive will
be entitled to no other employment benefits after the Termination Date.
            (f)     Restricted Stock / Stock Options. Any grants of restricted
stock and stock options shall continue to vest in the normal course from the
date of this Agreement to the Termination Date.
            (g)     Unvested Restricted Stock / Stock Options. On the
Termination Date, Executive shall be entitled to the:

   •   Vesting of all shares of restricted stock that are scheduled to vest on
January 1, 2008 (12,930 shares). After the Termination Date, such shares shall
be freely transferable.

3



--------------------------------------------------------------------------------



 



   •   Vesting of 2,386 shares of restricted stock from grant number 1666. After
the Termination Date, such shares shall be freely transferable.

   •   Vesting of all stock option grants that are scheduled to vest on
January 1, 2008 (9,816 shares subject to stock options). After the Termination
Date, such options shall be immediately exercisable for a period of up to three
months from the date such stock options were granted.

     5.     For a period of one (1) year after the Part-Time Date, Executive
shall not, without the prior written consent of Company, become employed by, or
retained as a consultant of, or provide services for compensation of any kind in
any capacity, to any Competitive Entity (as hereafter defined). As used herein,
the term “Competitive Entity” shall mean a public or private business that
focuses primarily on the ownership, development or operation of distribution,
warehouse, air cargo or logistic-oriented properties.
     6.      For a period of two (2) years after the Part-Time Date, Executive
shall not, without the prior written consent of Company, directly or indirectly,
solicit any person who is or was employed by Company as of the Part-Time Date.
Notwithstanding the foregoing, (i) Executive shall not be considered to have
violated this paragraph 6 if a subsequent employer of Executive engages in any
activity prohibited by this paragraph 6 without Executive’s participation, and
(ii) Executive shall not be prohibited from engaging in an activity otherwise
prohibited by this paragraph with respect to any employee whose employment with
Company has been terminated prior to Executive engaging in such activity.
     7.      Except in connection with any proceedings between Executive and
Company pursuant to paragraph 18 of this Agreement, Executive agrees that he
will not make any disparaging comments concerning Company or its operations, or
his employment with and/or departure from Company to any individual or entity.
Except in connection with any proceedings between Executive and Company pursuant
to paragraph 18 of this Agreement, Company agrees

4



--------------------------------------------------------------------------------



 



that neither it nor any of its executive officers or directors will make, and
Company agrees that it shall use its reasonable efforts to prevent all of its
other officers and employees from making, directly or through inference, orally
or in writing, any disparaging comments concerning Executive or his employment
with and/or departure from Company to any individual or entity.
     8.     In return for the foregoing payments and benefits set forth in
paragraph 4, but without in any manner impairing Executive’s right to seek
indemnification from Company as described in paragraph 22 of this Agreement,
Executive, for himself and his spouse, heirs, executors, representatives and
assigns, forever releases Company and Company’s officers, directors, managers,
employees, agents and representatives from any and all claims, actions, and
causes of action which Employee has or might have concerning his employment with
Company or the termination of employment, up to the date of the signing of this
Agreement (excluding obligations arising under this Agreement). All such claims
are forever barred by this Agreement and without regard as to whether those
claims are based upon any alleged breach of contract or covenant of good faith
and fair dealing; any alleged employment discrimination or other unlawful
discriminatory acts, including claims under Title VII, the California Fair
Employment and Housing Act, the Americans with Disabilities Act, the California
Labor Code, the Family and Medical Leave Act, the Employee Retirement Income
Security Act and the Age Discrimination in Employment Act; any alleged tortious
act resulting in physical injury, emotional distress, or damage to reputation or
other damages; or any other claim or cause of action as of the date of the
signing of this Agreement (with the sole exclusions to any claims for vested
ERISA benefits, workers’ compensation claims and any claims for unemployment
insurance). Nothing in this Agreement shall prohibit Executive from filing a
charge, including a challenge to the validity of this Agreement, with the Equal
Employment Opportunity Commission (“EEOC”) or participating in any investigation
or proceeding conducted by the EEOC.

5



--------------------------------------------------------------------------------



 



     9.     Executive agrees that the payments and benefits set forth in
paragraph 4 shall constitute the entire amount of monetary consideration
provided to him under this Agreement and that he will not seek any further
compensation for any other claimed damages, costs or attorneys fees in
connection with the matters encompassed by this Agreement.
     10.   Executive acknowledges that California Civil Code Section 1542
provides as follows:

    A general release does not extend to claims which the creditor does not know
or suspect exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

     Being fully informed of this provision of the California Civil Code,
Executive waives any rights under such code section, and acknowledges that this
Agreement extends to all claims that Executive has or might have against
Company, whether known or unknown.
     11.   Executive understands that:

             (a)   He has a reasonable period of time in which to consider
signing this Agreement;

             (b)   He has carefully read and fully understands all of the terms
of this Agreement;

             (c)   He is, through this Agreement, releasing Company from any and
all claims he may have against it as of the date of the signing of this
Agreement (excluding matters to which Executive may be entitled to seek
indemnification in accordance with paragraph 22);

             (d)   He knowingly and voluntarily agrees to all of the terms set
forth in this Agreement;

             (e)   He knowingly and voluntarily intends to be legally bound by
this Agreement; and

             (f)   He was advised and hereby is advised in writing to consult
with an attorney of his choice prior to signing this Agreement.

6



--------------------------------------------------------------------------------



 



     12.   This Agreement is in full satisfaction of disputed claims and by
entering into this Agreement, Company is in no way admitting liability of any
sort. This Agreement, therefore, does not constitute an admission of liability
of any kind.
     13.    Executive has had access to non-public confidential, proprietary
and/or trade secret information relating to Company’s business which was
acquired or disclosed to Executive during the course of his employment with
Company (“Confidential Information”). Such Confidential Information may include,
but is not limited to, business strategies, financial reports, litigation
matters, computer programs and software, customer information, business plans
and operations, and other information and records which are owned by Company and
are regularly used in the operation of its business. Prior to and at all times
after the Termination Date, Executive shall not, directly or indirectly,
disclose or make available to any third party any Confidential Information,
except to the extent required by law or necessary for legitimate law enforcement
or compliance purposes. In such a situation, Executive shall promptly notify
Company in writing of his intended disclosure(s), and will not disclose such
Confidential Information until Company has had a reasonable amount of time to
prevent such disclosure(s). “Confidential Information” does not include any
information that (a) is or becomes generally available to the public other than
as a result of disclosure or actions by any party hereto in violation of this
Agreement, (b) is or becomes available to any party hereto on a non-confidential
basis from a source (other than any other party hereto) which such party
reasonably believes is not prohibited from disclosing such information to such
party by a contractual legal or fiduciary obligation to such other party hereto
or (c) was in such party’s possession prior to the date of this Agreement and
was obtained on a non-confidential basis from a source (other than any other
party hereto) that such party reasonably believes was not prohibited by a
contractual, legal or fiduciary obligation to such other party hereto from
disclosing such information to such party. Notwithstanding the above, Executive
is not prohibited from using information which is generally known and used in
the real estate industry by persons with training and experience

7



--------------------------------------------------------------------------------



 



comparable to Executive, which is common knowledge in the real estate industry
or otherwise legally in the public domain.
     14.   Should any provision of this Agreement be determined by any court or
arbitrator to be wholly or partially illegal, invalid or unenforceable, the
legality, validity and enforceability of the remaining provisions shall not be
affected, and said illegal, unenforceable or invalid provisions shall be deemed
not to be a part of the terms or conditions of this Agreement.
     15.   The parties agree that this Agreement contains their complete and
final agreement and that there are no representations, statements, or agreements
which have not been included within this Agreement. Effective as of the
Termination Date, this Agreement supersedes in its entirety that certain Amended
and Restated Change in Control and Noncompetition Agreement entered into between
Company and Executive dated as of October 10, 2006.
     16.   The parties acknowledge that in signing this Agreement, they do not
rely upon and have not relied upon any representation or statement made by any
of the parties or their agents with respect to the subject matter, basis or
effect of this Agreement, other than those specifically stated in this
Agreement.
     17.   This Agreement shall be binding upon the parties and upon their
heirs, administrators, representatives, executors and assigns. Executive
expressly warrants that he has not transferred to any person or entity any
rights, causes of action or claims released in this Agreement.
     18.   The parties agree that any dispute regarding the application and
interpretation or alleged breach of this Agreement shall be subject to final and
binding arbitration before a neutral arbitrator referred by the Judicial
Arbitration and Mediation Service (“JAMS”). That arbitrator shall be selected by
the parties from the list of proposed arbitrators referred by JAMS. The

8



--------------------------------------------------------------------------------



 



arbitrator shall have the right, but not the obligation, to grant costs and
attorneys fees to the losing party to the arbitration.
     19.   This Agreement may be executed in counterparts, and each counterpart
shall have the same force and effect as an original and shall constitute an
effective binding agreement on the part of each of the undersigned. For purposes
of promoting timely compliance under this Agreement, facsimile transmission of
executed documents shall be deemed sufficient evidence of execution to warrant
commensurate performance. The fully executed original(s) shall nevertheless be
delivered by mail or by hand.
     20.   California law shall govern the validity and interpretation of this
Agreement.
     21.   For purposes of this Agreement, the parties warrant that they
respectively have the authority to sign this Agreement on behalf of Executive
and Company. Executive has signed this Agreement in San Francisco, California.
[Remainder of page intentionally left blank.]

9



--------------------------------------------------------------------------------



 



     22.   To the fullest extent permitted under applicable law, Company shall
indemnify, defend and hold harmless from and against any and all causes of
action, claims, demands, liabilities, damages, costs and expenses of any nature
whatsoever (collectively, “Damages”) directly or indirectly arising out of or
relating to Executive discharging his duties on behalf of Company and/or its
respective subsidiaries and affiliates, so long as Executive acted in good faith
within the course and scope of his duties with respect to the matter giving rise
to the claim or Damages for which Executive seeks indemnification. Nothing
contained in this Agreement shall impair or affect any of Executive’s rights to
indemnification afforded or provided to Executive under Company’s organizational
documents, or by law or otherwise, including, without limitation California
Labor Code Section 2802, or otherwise, relating in any manner to matters arising
out of or relating to Executive’s employment with Company or Executive
discharging his duties on behalf of Company, the parties expressly acknowledging
and agreeing that all such rights shall survive both execution of this Agreement
and the Termination Date.

                Date:November 21, 2006      /s/ Michael A. Coke         MICHAEL
A. COKE             

          Date:November 21, 2006,  AMB PROPERTY CORPORATION
      By:   /s/ Nancy J. Hemmenway         Nancy J. Hemmenway         SVP     

10